DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner agrees with the amendments and remarks regarding the restriction/election of species I and II.
The restriction/election requirement of claims 1-20 has been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “[and extending from said side wall].” The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters, see MPEP714. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said free end" in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the free end of an interior wall of claim 1 or the free end of the baffle of claim 2.
Examiner’s note: if this is referring to the baffle free end, the figures appear to only show the baffle extending lengthwise along an axis from said lower wall with the free end spaced from the upper wall as shown in figure 3.
Claim 4 recites the limitation "said free end" in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the free end of an interior wall of claim 1 or the free end of the baffle of claim 2.
13 recites the limitation "said inner wall" in page 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017053030A1, hereinafter referred to as Dumas.
Referring to claim 1, Dumas teaches in figures 1-4 a degas bottle for a motor vehicle coolant system (venting tank for cooling system of a motor vehicle; abstract), comprising: 

an inlet extending into an upper region of said cavity proximate said upper wall for receiving coolant into said enclosed cavity (intake segment 21 extends into the upper region as seen in figures 2 and 4); 
an outlet extending outwardly from a lower region of said cavity proximate said lower wall for discharging coolant from said enclosed cavity (discharge duct 57 and discharge segment 33 as shown in figures 2 and 4 extend outward from the bottom section of the device); 
an interior wall disposed in said enclosed cavity, said interior wall extending toward said lower wall and having a free end spaced from said lower wall to separate an inlet chamber from an outlet chamber (Interior wall can be considered a wall of plunger tube 59 as seen in figures 3 and 4 extending form the top towards the bottom with a free end by reference F2); and 
a baffle disposed between said interior wall and said inlet, said baffle extending lengthwise along an axis from one of said upper wall or said 
	Referring to the limitations “for a motor vehicle coolant system,” “for receiving coolant,” “for discharging coolant,” and “to separate an inlet chamber from an outlet chamber,” these are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
	Referring to claim 2, Dumas teaches said baffle extends to a free end spaced from the other of said upper wall or said lower wall opposite the one of said upper wall or said lower wall from which said baffle extends (figure 4 shows partition 59 extends from the lower end 5 to a free end right below the upper end).
	Referring to claim 3, Dumas teaches said free end is spaced from said lower wall chamber (Interior wall can be considered a wall of plunger tube 59 as seen in figures 3 and 4 extending form the top towards the bottom with a free end by reference F2).

	Referring to claim 5, Dumas teaches said baffle is semi-tubular (figure 3 shows partition 59 in a c shape).
Referring to claim 6, Dumas teaches said baffle is generally C- shaped in cross-section (figure 3 shows partition 59 in a c shape).
Referring to the limitation “taken along a plane extending transversely to said axis,” it is unclear what axis is being referred to here.
Referring to claim 7, Dumas teaches said baffle has opposite free edges extending generally parallel to said axis (figure 3 shows opposite free edges by reference F4, since axis is not defined it will be assumed to be the vertical axis).
Referring to claim 8, Dumas teaches said inlet is generally aligned between said opposite free edges (inlet 21 leads to 47 which leads to 51 is set between the two free edges as show in figure 3).
Referring to claim 9, Dumas teaches said opposite free edges are spaced from one another by a gap, said gap facing said inlet (figure 3 shows there is a gap between the free edges by reference F4, and a side of the gap faces the inlet reference 21/19/47).

Referring to claim 11, Dumas teaches said baffle is entirely spaced from said side wall and said interior wall (see figure 3, it is spaced apart from the side wall and from the tube 51).
Referring to claim 12, Dumas teaches said interior wall extends from said upper wall (interior wall 51 is seen in figure 4 as extending from the top); and wherein said interior wall defines a vent opening proximate said upper wall (figure 4 shows a hole through 47 that can be considered the vent which is proximate to the upper area).

Referring to claim 13, Dumas teaches in figures 1-4 a degas bottle for a motor vehicle coolant system (venting tank for cooling system of a motor vehicle; abstract), comprising: 
a body having an enclosed cavity bounded by an upper wall, a lower wall and a side wall extending between said upper and lower walls (figures 2 and 4 shows there is an upper wall portion 3, a lower wall being the very bottom of the device, and a side wall containing the portion 5 connecting the very top and very bottom); 

an outlet extending outwardly from a lower region of said cavity proximate said lower wall for discharging coolant from said enclosed cavity (discharge duct 57 and discharge segment 33 as shown in figures 2 and 4 extend outward from the bottom section of the device); 
an interior wall disposed in said enclosed cavity, said interior wall extending from one of said inner wall and said upper wall toward said lower wall and having a free end spaced from said lower wall to separate an inlet chamber from an outlet chamber (Interior wall can be considered a wall of plunger tube 59 as seen in figures 3 and 4 extending form the top towards the bottom with a free end by reference F2); and 
a baffle disposed between said interior wall and said inlet, said baffle extending lengthwise along an axis from one of said upper wall or said lower wall (the partition 59 as shown in figures 3 and 4 can be considered a baffle between the inlet 21 and interior wall 59 that extends from the lower wall up).
Referring to the limitations “for a motor vehicle coolant system,” “for receiving coolant,” “for discharging coolant,” and “to separate an inlet 
Referring to claim 14, Dumas teaches said baffle is semi-tubular (figure 3 shows partition 59 in a c shape).
Referring to claim 15, Dumas teaches said baffle is generally C- shaped in cross-section (figure 3 shows partition 59 in a c shape).
Referring to claim 16, Dumas teaches said baffle has opposite free edges extending generally parallel to said axis (figure 3 shows opposite free edges by reference F4, since axis is not defined it will be assumed to be the vertical axis).
Referring to claim 17, Dumas teaches said inlet is generally aligned between said opposite free edges (inlet 21 leads to 47 which leads to 51 is set between the two free edges as show in figure 3).
Referring to claim 18, Dumas teaches said opposite free edges are spaced from one another by a gap, said gap facing said inlet (figure 3 shows there is a gap between the free edges by reference F4, and a side of the gap faces the inlet reference 21/19/47).

Referring to claim 20, Dumas teaches said baffle is entirely spaced from said side wall and said interior wall (see figure 3, it is spaced apart from the side wall and from the tube 51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20170356328, 20160208678, 20080190385, 6216646, 4247309, 3576181, 20050081716, 7717233.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        04/13/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776